NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



LAMONT XAVIER GUINYARD, SR.,                 )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D18-3356
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed September 27, 2019.

Appeal from the Circuit Court for Pinellas
County; Frank Quesada and Susan St.
John, Judges.

Howard L. Dimmig, II, Public Defender,
and Joanna Beth Conner, Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee.



PER CURIAM.


             Affirmed.


CASANUEVA, ROTHSTEIN-YOUAKIM, and SMITH, JJ., Concur.